OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
Hox. Jd.lan Liontgomary,April 26, 1939, Page 2

    o~I~~Y,   0r   id.ttid~i,   rr0n   8~ging
   In or seourlng slmllar or other employ-
   ment fkom any other oorgooratlon,oom-
   pany or i!lditiducL*
          You will note that this statute malcee
no attersptto regulate, oontrol or interfere
vlthtbs internal o~eaWAm    of any busineelr but
appllea am& where a ibmr    aBployar atlMo&   to
deraat the alaesxas o? bi8 r-           alqaoy8~to ma-
oureuorke~
          xutthe 0 laiaa 0r thin depnrtraant
nalthrr ArtlOl~ l6& nor any othe artlola cm-



oommmt* uponthdr         8ervloelbor attitude&